—In a claim to recover damages for personal injuries, etc., the claimants appeal from an order of the Court of Claims (Silverman, J.), entered February 3, 1997, which denied their motion pursuant to Court of Claims Act § 10 (6) for leave to file a late claim.
Ordered that the order is affirmed, with costs.
Court of Claims Act § 10 (6) permits the late filing of a claim, in the court’s discretion, upon consideration of certain enumerated factors (see, Savino v State of New York, 199 AD2d 254). No one factor is considered determinative (see, Bay Terrace Coop. Section IV v New York State Employees’ Retirement Sys., 55 NY2d 979). In this case, the Court of Claims determined that the claimants did not present a reasonable excuse for their failure to file a timely claim and to adequately demonstrate the merits thereof (see, Matter of Barella v State of New York, 232 AD2d 633; Savino v State of New York, supra; Cabral v State of New York, 149 AD2d 453). Upon review of the record, we are satisfied that the Court of Claims providently exercised its discretion in denying the motion. Mangano, P. J., Rosenblatt, Joy and Krausman, JJ., concur.